Citation Nr: 9932136	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  93-03 069	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a claimed heart 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran






ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1990 rating decision of the RO.  

In October 1994 and July 1996, the Board remanded the case 
for additional development.  

In March 1999, the Board found that new and material evidence 
had been submitted to reopen the veteran's claim of service 
connection for a heart condition and remanded the case to the 
RO for adjudication of the merits of the claim.  



FINDINGS OF FACT

1.  The veteran is shown to have organic heart disease which 
was first clinically manifested many years after service.  

2.  The veteran's current heart disability is not shown to be 
due to service or the result of his service-connected 
bilateral pes planus with traumatic arthritis.  



CONCLUSION OF LAW

The veteran is not shown to have a heart disorder due to 
disease or injury which was incurred in or aggravated by 
service; nor may any heart disease presumed to have been 
incurred in service; nor is it proximately due to or result 
of the service-connected bilateral pes planus with traumatic 
arthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a plausible 
claim due to evidence of record from a physician who noted a 
possible relationship between the veteran's heart condition 
and his service-connected bilateral pes planus with traumatic 
arthritis.  Lee v. Brown, 10 Vet. App. 336, 339 (1997) (the 
use of cautious language in a doctor's opinion regarding the 
etiology of a condition does not always express 
inconclusiveness, and such language is not always too 
speculative for the purpose of finding that a claim is well 
grounded).  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

The veteran is service-connected for bilateral pes planus 
with traumatic arthritis, rated as 20 percent disabling.  

A careful review of the veteran's service medical records 
shows that they are negative for any findings, complaints or 
treatment of a heart condition.  

The first evidence of a heart condition is a 1986 diagnosis 
of sinus bradycardia with marked first-degree 
atrioventricular block.  An x-ray study showed marked aortic 
ectasia and left ventricular hypertrophy.  Subsequently, 
arteriosclerotic heart disease was diagnosed.  The record 
reflects ongoing treatment for these heart conditions.  

It was noted in a June 1995 VA examination report that the 
veteran had experienced good relief of his foot pain with 
corrective shoes.  An x-ray study of the feet noted findings 
of mild degenerative changes.  The diagnosis was that of 
bilateral flat feet with mild degenerative joint disease.  

A fee basis medical consultation in August 1996 noted that 
the veteran had complained of hypertension since the 1940's.  
The diagnosis was that of hypertension, with possible 
hypertensive heart disease; exertional shortness of breath 
with systolic ejection murmur and loud S4 gallop suggestive 
of hypertensive heart disease with possible element of 
valvular heart disease; exertional shortness of breath on 
mild to moderate exertion at the Class III level on the New 
York Heart Association Classification for Functional Capacity 
and Therapeutic Classification scale; and chronic arthritis 
with flat feet deformity.  

In an addendum dated in November 1996, the fee basis examiner 
stated that the veteran  had aortic valve stenosis 
proportionate to his age.  He also stated that the veteran's 
service-connected flat feet did not contribute to his cardiac 
disease because his aortic valve disease was quite mild, that 
there was no causal or etiologic relation between his cardiac 
disease and his arthritis and that there was no evidence of 
anxiety-related heart disease.  

In another addendum dated in September 1997, the fee basis 
examiner stated that the veteran's major clinical problem was 
significant left ventricular dysfunction as well as 
atherosclerotic and hypertensive heart disease causing left 
ventricular dysfunction which did begin during his service in 
the military and believed that the "service-connected 
arthritis of the feet might have contributed to his 
cardiovascular disease from the anxiety caused by the 
arthritis."  

In a VA cardiology consultation report dated May 7, 1999, the 
examiner noted that he had reviewed the veteran's claims 
folder.  It was the examiner's conclusion that the veteran's 
"[h]ypertensive heart disease, which did not begin during 
service.  The service-connected pes planus and arthritis of 
the feet or anxiety, have any relationship of his heart 
disease."  In an addendum dated May 8, 1999, the examiner 
clarified this ambiguous conclusion by stating that the 
veteran's heart disease had no relationship to his anxiety, 
pes planus or arthritis of the feet.  

The veteran asserts that he has had a heart condition since 
service.  The veteran has submitted two statements from 
fellow servicemen who stated that they remembered that the 
veteran went to the dispensary during service.  He also 
submitted a letter from a pharmacist who stated that his 
pharmacy had been dispensing prescription medication to the 
veteran since the 1940's.  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110.  In 
addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  If a 
cardiovascular disability is not diagnosed during service, 
but is present to a compensable degree within one year 
following separation from service, service connection is 
warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

For a showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Furthermore, where a condition noted during service 
is not shown to be chronic, evidence of continuity of 
symptomatology is required to establish service connection.  
38 C.F.R. § 3.303(b); Cahall v. Brown, 7 Vet. App. 232, 236 
(1994).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or within the 
presumptive period after service, and that he still has such 
condition.  See also 38 C.F.R. § 3.303(d).  Such evidence, 
however, must be medical unless it relates to a condition as 
to which lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well-
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumptive period after service, provided that continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

Regarding service connection for a heart disorder on the 
direct basis, the Board notes that the medical evidence of 
record first shows treatment for a heart condition in 1986, 
more than 40 years after separation from service.  The 
veteran asserts that he had a heart condition in service, but 
competent evidence has not been submitted to present a 
medical opinion of a diagnosis or the onset of such 
disability in service.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board also notes that the submitted 
statements of fellow servicemen and a pharmacist; however, 
these statements do not provide a basis for relating the 
clinical onset of any current heart disability to service.  

The lack of any documented treatment for a heart condition 
for more than 40 years after service preponderates against a 
finding that the veteran had a heart condition was present 
during service or within one year of discharge therefrom.  

Although the statements of the fee basis examiner who 
performed the August 1996 consultation are sufficient to well 
ground the veteran's claim, they alone are not sufficient to 
warrant the grant of service connection.  Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  In fact, the Board notes that 
the VA examiner who reviewed the veteran's records in May 
1999 found no causal relationship between the veteran's heart 
disease and his period of military service or his service-
connected disability.  The Board finds this medical opinion 
to be fully supported by the medical evidence of record.  
Hence, service connection for the claimed heart disorder is 
not warranted.  

The preponderance of the evidence is against the claim for a 
heart disorder.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for a claimed heart disorder is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

